DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the previous Office Action, claims 17 and 30 were rejected because the metes and bounds of “center-axis” were unclear.  In reply, Applicant amended this limitation to “centered axis.”  On page 17 of Remarks filed 10/17/2022, Applicant describes offset blade and standard blade configurations allowed by blades “on a centered axis,” or mounted “along a centered axis”, but it has not been clarified what the “centered axis” may be referring to.  Applicant further describes that “off-set” refers to an amount or distance by which something is “out of line, place out of line, or counteract by having an opposing force or effect,” and that “the ‘line’ generally refers to a centered axis of the blades and is determined from the centered axis along the horizontal x-axis and vertical y-axis.”  Here, Applicant describes such a line both as a centered axis and determined from the centered axis, further rendering unclear what the claimed centered axis may be referring to.  For example, with reference to Figs. 73a-73d, it is unclear if a “centered axis” as claimed may be a physical mounting component as indicated at 7350, an imaginary line centered between the discs and indicated at θ2, or something else.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 10, 12, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. 1,873,128).
Regarding claim 1, Johnson discloses (Fig. 1-11) a coulter blade for altering soil and surface stubble, comprising: a discoidal coulter blade (coulter 9) having a blade circumference forming a blade outer edge, lateral sides and a blade center point (disposed about bolt 8 and sleeve 7) and being configured for detachably mounting to an implement (seeding machine frame 2); a plurality of teeth configured proximal to and integral with the blade circumference, each one of the plurality of teeth having a gullet adjacent thereto, each one of the plurality of teeth having a cutting edge (edge 20) and a back edge (wall 19), the back edge longitudinally opposite the cutting edge, the cutting edge configured to cut the surface stubble and the soil, the back edge configured for driving the discoidal coulter blade as the soil acts on the back edge (Page 2, lines 57-74), the cutting edge continuing through the gullet (as best shown in Fig. 9); one or more of the lateral sides having at least one bevel sharpened at a first bevel angle (being sharpened as best shown in Fig. 9), the at least one bevel being located at a location between the blade center point and the blade outer edge; the cutting edge of the plurality of teeth being shaped in a sabre or curved shape extending from a tooth tip into the gullet and continuing into the back edge; whereby said discoidal coulter blade rotationally interacts with the soil to translate in a forward direction.
Regarding claim 2, Johnson further discloses that the at least one bevel is an inside bevel (there is a bevel on both sides) that extends along the cutting edge through the gullet (as best shown in Fig. 11).
Regarding claim 10, Johnson further discloses (Fig. 1-11) that the gullet has a U-shape (being rounded).
Regarding claim 12, Johnson further discloses that the at least one bevel is an inside bevel (there is a bevel on both sides) that extends from the cutting edge of the teeth through the gullet (as best shown in Fig. 11).
Regarding claim 23, Johnson further discloses (Fig. 1-11) that the discoidal coulter blade has a substantially flat shape.
Regarding claim 26, Johnson discloses (Fig. 1-11) a method for altering surface stubble and soil aeration, comprising: embedding a discoidal coulter blade (coulter 9) within the soil, the discoidal coulter blade having a blade circumference forming a blade outer edge, lateral sides and a blade center point (disposed about bolt 8 and sleeve 7)and being configured for detachably mounting to an implement (seeding machine frame 2); translating the discoidal coulter blade through the soil at a depth via the implement; translating the soil as the discoidal coulter blade translates through the soil (implicit according to the working principle of the furrow opener); driving the discoidal coulter blade rotationally parallel to the blade circumference as the soil acts on a back edge of a plurality of teeth configured proximal to and integral with the blade circumference (Page 2, lines 57-74), each one of the plurality of teeth having a gullet adjacent thereto, each one of the plurality of teeth having a cutting edge and a back edge, the back edge longitudinally opposite the cutting edge, the cutting edge (edge 20) configured to cut the surface stubble and the soil, the back edge (wall 19) configured for driving the discoidal coulter blade as the soil acts on the back edge (Page 2, lines 57-74), the cutting edge continuing through the gullet (as best shown in Fig. 11), the cutting edge of the plurality of teeth being shaped in a sabre or curved shape extending from a tooth tip into the gullet and continuing into the back edge; driving the discoidal blade rotationally parallel to the blade circumference as the soil acts on one or more of the lateral sides (implicit according to the working principle of the furrow opener) having at least one bevel sharpened at a first 75Substitute Specification - without Markings0602 CON2 CIP3bevel angle (sharpened as best shown in Fig. 9), the at least one bevel being an inside bevel (there is a bevel on both sides) located at a location between the blade center point and the blade outer edge; cutting the surface stubble and the soil as the soil acts on the cutting edge of the teeth and the at least one bevel (Page 2, lines 57-74); whereby said discoidal coulter blade rotationally interacts with the soil to translate in a forward direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14, 17, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Whalen (U.S. 7,832,345).
Regarding claims 14 and 27, Johnson discloses the elements of claims 1 and 26 as described above, but does not disclose wherein a first discoidal coulter blade is mated with a second discoidal coulter blade at a blade mating point, each of the first and second discoidal coulter blades is mounted to the implement.
However, Whalen discloses (Fig. 1-7) an implement (12) having a similar coulter blade (14) having beveled teeth for cutting surface residue (Abstract), wherein a first discoidal coulter blade is mated with a second discoidal coulter blade at a blade mating point, each of the first and second discoidal coulter blades is mounted to the implement (Fig. 7).  This arrangement acts as a crop debris clearing device.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a disc of the construction of Johnson in a mated arrangement to clear crop debris, as taught by Whalen to be a practical use of such sharpened toothed blades.  Similarly, it would have been obvious to substitute the disc blades of Whalen with that of Johnson, given their similar construction configured for the same cutting action.
Regarding claims 17 and 30, Whalen further discloses (Fig. 8) that the first and second discoidal coulter blades are arranged on a center-axis to result in an off-set.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.
With regard to Johnson taken alone, Applicant submits that Johnson fails to disclose or suggest that each of the plurality of teeth is shaped in a sabre or curved shape extending into the gullet and continuing into the back edge.
However, “sabre” is defined by Oxford Languages as a “sword with a curved blade and a single cutting edge.”  The only feature readily discernable as “sabre-shaped,” either from the definition or from Applicant’s disclosure, is a curved profile.  The teeth of Johnson are clearly curved, and thus are reasonable considered sabre-shaped.
Applicant further submits that Johnson’s cutting edge 20 does not extend to an upward point, as would be the case for a sabre or curve shaped tooth.
However, as discussed above, nothing from the definition of sabre or from Applicant’s disclosure suggests that a sabre shape must have an upward point (orientation, not shape, would lend itself to an upward-pointing tooth), nor is an upward point recited in the claims.  Furthermore, it is submitted that the cutting edge 20 does, in fact, extend substantially upward, even if not exactly vertical in a radial direction.
Applicant further submits that Johnson’s back edge is not longitudinally opposite the cutting edge 20, but rather the edge 20 and wall 19 extend perpendicular to one another.
However, the back edge may reasonably considered longitudinally opposite the cutting edge because the back edge defines the rearward-most part of the tooth and the cutting edge defines the forward-most part of the tooth, in a longitudinal direction.  The fact that the cutting edge meets the back edge at a right angle does nothing to refute this, nor is there any explicit recitation in the claim that this may not be the case.  In fact, a number of species disclosed by applicant similarly have back edges and cutting edges meet at a perpendicular or near-perpendicular manner (Figs. 8-9, 12-14).
Applicant further submits generally that the disc of Johnson does not provide the same purported advantages as the instant invention.
However, it is the structure of the prior art that substantiates a rejection under 35 USC 102.  It is submitted that the disc of Johnson has all the recited structure of the instant claims, as described in the rejections above, and a purported advantage of the instant invention over the prior art is not sufficient to overcome the rejections above.
Applicant further submits generally that the use of the disc of Johnson with mold boards 10 render the disc of Johnson not useful for the same purposes as the instant invention.
However, it is the structure of the prior art that substantiates a rejection under 35 USC 102.  It is submitted that the disc of Johnson has all the recited structure of the instant claims, as described in the rejections above, and an intended use of the instant invention is not sufficient to overcome the rejections above.  Furthermore, it is noted that Applicant argues with regard to a combination or system that includes the disc, whereas the instant claims are drawn to a subcombination, being the disc alone.
With regard to Johnson as combined with Whalen, Applicant submits that the patent to Johnson requires a coulter blade to be used in conjunction with mold boards 10.
However, Applicant appears to misconstrue the combination described.  In the combination of Johnson and Whalen described above, it is clearly stated that it would be obvious to use a disc such as disclosed by Johnson in an application as disclosed by Whalen.  The combination makes no suggestion to replace the moldboard arrangement of Johnson with a debris-clearing arrangement as disclosed by Whalen, or otherwise perform substantial reconstruction or redesign of Johnson.
Furthermore, it is readily apparent from the state of the art that discs of various shapes (flat, concave, smooth, serrated, toothed, etc.) are all used in a variety of applications from tilling, debris-clearing, furrow making, soil turning, etc.  It is thus apparent that a disc as disclosed by Johnson is readily applicable to debris clearing, furrow forming, etc., especially given that the disc of Whalen is already of a similar sharpened-toothed configuration.
Furthermore, it is noted that Johnson’s description of the advantage of using mold boards in conjunction with the disc does not simultaneously teach away from alternative uses of such a disc, such as a double-disc debris clearing assembly, of which Johnson makes no mention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671